Name: Council Decision (EU) 2018/1730 of 12 November 2018 on the position to be taken on behalf of the European Union at the second meeting of the Conference of the Parties to the Minamata Convention on Mercury with regard to the adoption of guidelines on the environmentally sound interim storage of mercury, other than waste mercury, referred to in Article 10(2) and (3) of the Convention
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  international affairs;  distributive trades;  environmental policy;  deterioration of the environment;  health
 Date Published: 2018-11-16

 16.11.2018 EN Official Journal of the European Union L 288/7 COUNCIL DECISION (EU) 2018/1730 of 12 November 2018 on the position to be taken on behalf of the European Union at the second meeting of the Conference of the Parties to the Minamata Convention on Mercury with regard to the adoption of guidelines on the environmentally sound interim storage of mercury, other than waste mercury, referred to in Article 10(2) and (3) of the Convention THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Minamata Convention on Mercury the Convention) was concluded by the Union by means of Council Decision (EU) 2017/939 (1) and entered into force on 16 August 2017. (2) Pursuant to Decision MC-1/1 on rules of procedure, adopted by the Conference of the Parties to the Convention at its first meeting, the Parties are to make every effort to reach agreement on all matters of substance by consensus. (3) During its second meeting from 19 to 23 November 2018, the Conference of the Parties to the Convention is to adopt guidelines on the environmentally sound interim storage of mercury, other than waste mercury (the guidelines). (4) It is appropriate to establish the position to be taken on behalf of the Union at the second meeting of the Conference of the Parties to the Convention, as the guidelines will have legal effects since the Parties to the Convention have to take such guidelines into account when taking measures with regard to interim storage. (5) The Union contributed to the revision of the draft guidelines in the framework of the intersessional expert work launched by Decision MC-1/18, which was adopted by the Conference of the Parties to the Convention at its first meeting. The Union did not consider it necessary to propose further amendments to the revised draft guidelines resulting from that intersessional work. (6) Regulation (EU) 2017/852 of the European Parliament and of the Council (2), and in particular Article 7(3) thereof, complies with the provisions of Article 10(2) of the Convention, as complemented by the revised draft guidelines. (7) The revised draft guidelines should therefore be supported, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union at the second meeting of the Conference of the Parties to the Minamata Convention on Mercury (COP2) shall be to support the adoption of the guidelines on the environmentally sound interim storage of mercury, other than waste mercury, referred to in Article 10(2) and (3) of the Convention, as contained in the documents submitted for adoption at COP2. Minor changes to the documents referred to in the first paragraph may be agreed to, in the light of developments at COP2, by the representatives of the Union, in consultation with Member States during on-the-spot coordination meetings, without a further decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 November 2018. For the Council The President G. BLÃ MEL (1) Council Decision (EU) 2017/939 of 11 May 2017 on the conclusion on behalf of the European Union of the Minamata Convention on Mercury (OJ L 142, 2.6.2017, p. 4). (2) Regulation (EU) 2017/852 of the European Parliament and of the Council of 17 May 2017 on mercury, and repealing Regulation (EC) No 1102/2008 (OJ L 137, 24.5.2017, p. 1).